DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020, has been entered.
	Pursuant to the continuation, claims 14-28 are pending in the application.  In a pre-examination amendment, the applicants have cancelled claims 1-13 and added claims 14-28.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

 


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner (US 10,019,711 B1).
	Regarding claim 14, Lerner discloses:
an information presentation system (col. 5, lines 16-18, 54-62; col. 19, lines 53-56; FIG. 1), comprising:

a first apparatus configured to acquire electronic information (col. 5, lines 3-13; FIG. 1:  135); and

a second apparatus configured to communicate with the first apparatus (col. 5, lines 3-13; col. 8, lines 43-46; col. 9, line 53; col. 11, lines 7-13; col. 16, line 59 – col. 17, line 7; col. 19, lines 53-56; FIG. 1:  130),

wherein the second apparatus includes a haptic feedback presentation unit (col. 8, lines 43-46; col. 9, line 53; col. 11, lines 7-13; col. 16, line 59 – col. 17, line 7; col. 19, lines 53-56),

the haptic feedback presentation unit configured to present haptic feeling corresponding to the electronic information (col. 16, lines 59-63; col. 19, lines 53-56), and 



	Regarding claim 15, Lerner discloses that the first apparatus includes an information acquisition unit configured to acquire the electronic information.  (col. 5, lines 13-20; col. 9, lines 36-58)

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner.
	Regarding claim 16, Lerner does not explicitly disclose that the first apparatus includes a waveform determination unit configured to determine a waveform to present the haptic feeling, but Lerner does disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); and Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58), all of which suggests that in the system of Lerner, the first apparatus includes a waveform determination unit configured to determine a waveform to present the haptic feeling for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.
	Regarding claim 17, Lerner does not explicitly disclose that the haptic feedback presentation unit includes a vibration generator, but Lerner does disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); and Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58), all of which suggests that in the system of Lerner, the haptic feedback presentation unit includes a vibration generator for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.
	Regarding claim 18, Lerner does not explicitly disclose that the second apparatus further includes a signal supply unit configured to supply the vibration generator with a drive signal, and the vibration generator is configured to vibrate based on the drive signal, but Lerner does disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); and Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58), all of which suggests that in the system of Lerner, the second apparatus further includes a signal supply unit configured to supply the vibration generator with a drive signal for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.
Regarding claim 19, Lerner does not explicitly disclose that the first apparatus includes a waveform determination unit configured to determine a waveform of the driving signal, but Lerner does disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); and Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58), all of which suggests that in the system of Lerner, the first apparatus includes a waveform determination unit configured to determine a waveform of the driving signal for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.
Regarding claim 20, Lerner does not explicitly disclose that the vibration generator is configured to reproduce and present a variety of the haptic feeling based on control of a frequency or amplitude of a vibration generated by the vibration generator, but Lerner does disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58); Lerner does disclose that haptic feedback reflects the size of the transaction with random or algorithmic variance (col. 8, lines 43-51); and Lerner does disclose that haptic feedback directly reflects the size of a transaction, so that a larger transaction has bigger haptic feedback, and a smaller transaction has smaller haptic feedback (col. 11, lines 7-20), all of which suggests that in the system of Lerner, the vibration generator is configured to reproduce and present a variety of the haptic feeling based on control of a frequency or amplitude of a vibration generated by the vibration generator for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.
Regarding claim 23, Lerner discloses:
the first apparatus includes a sensor unit (col. 20, lines 55-56), a controller (col. 20, lines 22-26, 47-51; col. 20, line 65 – col. 21, line 1), and an operation unit (col. 3, lines 40-43; col. 12, lines 17-21;p FIG. 1:  130), and 

the operation unit is configured to:  

detect a user's operation (col. 3, lines 36-43; col. 5, lines 3-8, 54-58; col. 7, lines 62-65; col. 12, lines 17-21; col. 20, lines 53-56; FIG. 1:  130); and 
output the user’s operation to the controller (col. 3, lines 36-43; col. 5, lines 3-8; col. 7, lines 62-65; col. 12, lines 17-21; col. 20, lines 53-56; FIG. 1:  130; Lerner discloses user input devices, which convey user input to the controller).



8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Tan et al. (US 2014/0340208 A1).
Regarding claim 21, Lerner does not explicitly disclose that the vibration generator includes a power amplifier, a high-voltage amplifier, and a force reactor, but Lerner dies disclose a mobile device comprising an interface that produces haptic output (col. 16, lines 59-63; col. 19, lines 53-56); Lerner does disclose that the user device comprises means for producing haptic effects (col. 9, lines 53-58); Lerner does disclose that the haptic effects vary depending on the amount of currency (col. 9, lines 54-58); Lerner does disclose that haptic feedback reflects the size of the transaction with random or algorithmic variance (col. 8, lines 43-51); and Lerner does disclose that haptic feedback directly reflects the size of a transaction, so that a larger transaction has bigger haptic feedback, and a smaller transaction has smaller haptic feedback (col. 11, lines 7-20), all of which suggests that in the system of Lerner, the vibration generator includes a power amplifier and a force reactor for the benefit of enabling a mobile device to output a haptic effect that varies depending on the amount of currency.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Lerner in the foregoing manner because that would have enabled the system to enable a mobile device to output a haptic effect that varies depending on the amount of currency.


Lerner does not disclose that the vibration generator includes a high-voltage amplifier.
Tan, addressing the same problem of how to configure a vibration generator, teaches techniques and systems for providing simulated, haptic feedback that is local to individual, non-actuating keys of a physical keyboard ([0004]), wherein a drive circuit of a haptic feedback assembly comprises a high-voltage amplifier for the benefit of driving a piezoelectric actuator ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Tan with the system of Lerner because that would have enabled the system to drive a piezoelectric actuator.
Regarding claim 22, the above combination does not disclose that the vibration generator includes a piezoelectric actuator.
Tan, addressing the same problem of how to configure a vibration generator, teaches techniques and systems for providing simulated, haptic feedback that is local to individual, non-actuating keys of a physical keyboard ([0004]), wherein a drive circuit of a haptic feedback assembly comprises a piezoelectric actuator ([0037]) for the benefit that the piezoelectric actuator, or transducer, can act as both an actuator and a detecting mechanism, or sensor ([0031]). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Tan with the system of Lerner because that would have enabled the system to employ a piezoelectric actuator, or transducer, that can act as both an actuator and a detecting mechanism, or sensor.  


9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Ren et al. (US 2015/0179037 A1).
	Regarding claim 27, Lerner does not disclose a motion detector configured to detect a motion of the first apparatus, wherein the information acquisition unit is further configured to acquire the electronic information based on the detection of the motion of the first apparatus.
	Ren, addressing the same problem of how to trigger the acquisition of electronic information, teaches an electronic device comprising a sensor unit that collects temperature and moisture data ([0017]), wherein inertial sensors detect movement of the device, and the sensors are activated when the device moves ([0065], [0066], [0076], [0077]) for the benefit that the sensor unit stays in an idle/low power mode when the electronic device is stationary ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Ren with the system or Lerner because that would have enabled the sensors of the system to remain in an idle/low power mode when the electronic device is stationary.

10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner and Ren further in view of Shaw (US 2016/0048399 A1).
	Regarding claim 28, the above combination does not disclose that the first apparatus further comprises an information selection unit configured to select a type of the electronic information acquired by the information acquisition unit based on the detected motion of the first apparatus.
	Shaw, addressing the same problem of how to select a type of electronic information to acquire, teaches a mobile device comprising a sensor orchestration component for facilitate sensor orchestration based on information pertaining to available sensors and a criterion related to sensor selection of activation ([0022], [0028]), wherein selection of sensors is based on triggering speed ([0035], [0042], [0064], [0069]) for the benefit of selecting appropriate sensors ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Shaw with the system of the above combination because that would have enabled the system to select appropriate sensors.

Allowable Subject Matter
11.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to for the same reasons as claim 25 because claim 26 depends from claim 25.  Claim 26 would be allowable if claim 25 were allowable because claim 26 depends from claim 25.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689